Name: Commission Regulation (EEC) No 2322/89 of 28 July 1989 amending Regulation (EEC) No 1709/84 on minimum prices payable to producers and amounts of production aid for certain processed fruit and vegetables eligible for production aid
 Type: Regulation
 Subject Matter: agri-foodstuffs;  agricultural policy;  prices;  foodstuff
 Date Published: nan

 Avis juridique important|31989R2322Commission Regulation (EEC) No 2322/89 of 28 July 1989 amending Regulation (EEC) No 1709/84 on minimum prices payable to producers and amounts of production aid for certain processed fruit and vegetables eligible for production aid Official Journal L 220 , 29/07/1989 P. 0058 - 0058 Finnish special edition: Chapter 3 Volume 30 P. 0036 Swedish special edition: Chapter 3 Volume 30 P. 0036 *****COMMISSION REGULATION (EEC) No 2322/89 of 28 July 1989 amending Regulation (EEC) No 1709/84 on minimum prices payable to producers and amounts of production aid for certain processed fruit and vegetables eligible for production aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables (1), as last amended by Regulation (EEC) No 1125/89 (2), and in particular Article 6 (4) thereof, Whereas Annex V to Commission Regulation (EEC) No 1709/84 (3), as amended by Regulation (EEC) No 2294/89 (4), lays down in particular the coefficients to be applied to the amount of aid for tomato concentrates with a dry weight content other than that laid down for the fixing of the aid; whereas, in view of the new definitions for the new products included in Commission Regulation (EEC) No 1599/84 (5), as last amended by Regulation (EEC) No 2321/89 (6), provision should be made for a rate of reduction in aid for the new products; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph is added to Article 4 (1) of Regulation (EEC) No 1709/84: 'However, after application of one of the coefficients laid down in Annex V, the amount of aid must be reduced by 4 % in the case of certain concentrate preparations with a low percentage of skin and pips.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1989/90 marketing year for processed tomato products. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 49, 27. 2. 1986, p. 1. (2) OJ No L 118, 29. 4. 1989, p. 29. (3) OJ No L 162, 20. 6. 1984, p. 8. (4) OJ No L 218, 28. 7. 1989, p. 31. (5) OJ No L 152, 8. 6. 1984, p. 16. (6) See page 57 of this Official Journal.